DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to applicant’s communication of 11/4/2020.  Currently claim 2-18 are pending and rejected above.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 it is claimed that the bumps, ridges, indentations and protrusions are on the outer surface of the gripping portion.  However claim 5 claims that the bumps, ridges, indentations and protrusions include the flexible material.  It is unclear what material the bumps, ridges, indentations and protrusions are constructed from via the claims.  It could be interpreted that the bumps, ridges, indentations and protrusions are on the gripping portion or the flexible material.  Examiner for sake of examination is of the position that the bumps, ridges, indentations and protrusions are on the gripping portion and that the flexible material is on top of or over the gripping portion bumps, ridges, indentations and protrusions.   Appropriate correction to the claims is required to make this clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al.  (US 4,645,494).
	Lee discloses a soft grip medical connector (fig 1 for example) comprising: a rigid housing (10) comprising an upstream end and a downstream end, wherein the upstream end is configured to receive a Luer connector of a medical device to provide fluid communication between the medical device and the medical connector; a fluid pathway between the upstream end (near 90) and the downstream end (opposite of 90 near 28); a gripping portion between the upstream end and the downstream end, the gripping portion comprising: a tapered portion (near 44 as in figure 1) that is inwardly tapered towards the downstream end such that the gripping portion is configured to impede a finger and thumb from slipping when gripping the gripping portion; a flexible material (12) disposed over an outer surface of the housing at the tapered portion; and at least one of bumps, ridges, indentations, and protrusions on the outer surface of the gripping portion (note 28 or corner portion of 10 near 44).

    PNG
    media_image1.png
    447
    728
    media_image1.png
    Greyscale

Concerning claim 3 and the housing further comprises protrusions that are covered by the flexible material, wherein the flexible material is disposed between the protrusions, and wherein the flexible material engages with the protrusions to facilitate retention of the flexible material on the housing (note flexible material conforms over protrusions on 10 such as 28 and corner near 50).
	Concerning claim 4 and the tapered portion is inwardly tapered to a smaller-width region, and wherein the tapered portion is outwardly tapered from the smaller-width region toward the downstream end to a larger-width region (note the tapered portion tapers from a wider region nearer 90 to a small region past 44 to a slightly wider region around protrusion 28 on outer surface).
	Concerning claim 5 and at least one of bumps, ridges, indentations, and protrusions include the flexible material (see flexible material and bump near 40).
	Concerning claim 6 and the connector is configured to provide a fluid flow rate of at least 600 cubic centimeters per minute through the connector (examiner is of the position that this is a functional type limitation and the prior art contains all structures and operational configurations to function in this manner for fluid flow as described in LEE specification disclosure).
	Concerning claim 7 and comprising a valve member, the valve member having a closed state configured to impede flow of fluid through the connector, and the valve member having an open state configured to permit fluid flow through the connector (note structure valve 42/56).
	Concerning claim 8 and the flexible material surrounds an entire circumference of the housing at the gripping portion (see figure 1).
	Concerning claim 9 and the flexible material comprises one or more of silicone rubber, synthetic polyisoprene, and urethane formulations (note materials disclosure in LEE Specification).
	Concerning claim 10 and a soft grip medical connector comprising: a rigid housing (10) comprising: an upstream end (near 90); a downstream end (opposite of 90 near 28); a fluid pathway between the upstream end and the downstream end (interior as in figure 1); and protrusions on an outer surface of the housing that extend laterally away from a longitudinal axis of the housing (note 28 or corner portion of 10 near 44); a flexible member (12) disposed over the outer surface of the housing, the flexible member comprising: a gripping portion (outer surface of 12); and flexible material disposed between the protrusions of the housing, wherein the flexible material engages with the protrusions to facilitate retention of the flexible member on the housing; wherein the flexible member covers the protrusions (as in figure 1).
	Concerning claim 11 and the housing comprises additional protrusions, wherein the flexible member comprises openings in the flexible material, wherein the additional protrusions of the housing extend through the respective openings in the flexible material such that the additional protrusions of the housing extend beyond an outer surface of the flexible member adjacent the openings (note protrusions of 90 extend from the outer upper opening of sleeve 12 and 30 protrudes and extends from lower outer opening of 12).
	Concerning claim 12 and the gripping portion comprises:

a smaller-width region configured to be grasped between a thumb and finger, the connector having a first lateral width at the smaller-width region; 
an upper larger-width region between the upstream end and the smaller-width region, the connector having a second lateral width at the upper larger-width region that is larger than the first lateral width; and a lower larger-width region between the downstream end and the smaller-width region, the connector having a third lateral width at the lower larger-width region that is larger than the first lateral width, wherein the upper and lower larger-width regions are configured to impede the thumb and finger from sliding along the connector (note sleeve 12 varies in width and wall thickness and has a large protion before 44 a thin portion along 44 and a thicker portion after 44 in 12 thickness and width thereof).
	Concerning claim 13 and an outer surface of the gripping portion has one or more of bumps, ridges, indentations, and protrusions (note bump near 36 or 50 on 12).
	Concerning claim 14 and the connector is configured to provide a fluid flow rate of at least 600 cubic centimeters per minute through the connector (examiner is of the position that this is a functional type limitation and the prior art contains all structures and operational configurations to function in this manner for fluid flow as described in LEE specification disclosure).
	Concerning claim 15 and the flexible material surrounds an entire circumference of the housing at the gripping portion (see figure 1).
	Concerning claim 16 and further comprising a valve member, the valve member having a closed state configured to impede flow of fluid through the connector, and the valve member having an open state configured to permit fluid flow through the connector (note structure valve 42/56).
	Concerning claim 17 and the housing protrusions comprise a plurality of flanges that extend laterally and are oriented parallel to the longitudinal axis (see 90, near 44, and 28).
	Concerning claim 18 and the protrusions comprise rings that extend circumferentially around at least a portion of the housing (again see 90, near 44, and 28).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783